Citation Nr: 0518916	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-15 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the knees, ankles and hands.

2.  Entitlement to an increased (compensable) rating for 
residuals of undulant fever, to include arthritis of the 
knees, ankles, and left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1941 to 
December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Fort Harrison, Montana, Regional Office 
(RO).  In a decision of May 2000, the RO confirmed a 
previously assigned noncompensable rating for rheumatoid 
arthritis (diagnosed at the time service connection was 
originally granted as undulant fever and arthritis of the 
knees, ankles and left wrist).  In a decision of September 
2001, the RO again confirmed the noncompensable rating, and 
denied service connection for osteoarthritis of the hands, 
knees and ankles.  A hearing was held at the RO before the 
undersigned Veterans Law Judge in June 2005.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  Osteoarthritis of the knees, ankles and hands was not 
present during service, was not manifest within a year after 
service, and the current osteoarthritis of the knees, ankles 
and hands is not attributable to any event, injury or disease 
during service.   

3.  The veteran has painful motion in his knees, ankles, and 
left wrist which cannot be dissociated from his service-
connected residuals of undulant fever with arthritis in the 
knees, ankles, and left wrist.  


CONCLUSIONS OF LAW

1.  Osteoarthritis of the knees, ankles, and left wrist was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  The criteria for a 10 percent rating for each affected 
joint, to include the right knee, the left knee, the right 
ankle, the left ankle, and the left wrist, are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.59, 4.71, Diagnostic Code 5002 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005), the 
Court held, in part, that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOC and SSOCs included 
summaries of the evidence which had been obtained and 
considered.  The SOC and SSOCs also included the requirements 
which must be met to establish service connection or a higher 
rating.  The basic elements for establishing service 
connection or a higher rating have remained unchanged despite 
the change in the law with respect to duty to assist and 
notification requirements.  The communications, such as a 
letters from the RO dated in March 2004 provided the veteran 
with a specific explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
from the RO specifically advised him to submit any medical 
treatment records, and that if there was any additional 
evidence or information that he thought would support the 
claim, he should let the RO know.  Thus, the fourth element 
is satisfied.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board notes that in Mayfield, the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the appellant before the RO decisions 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
appellant.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran had a personal hearing.  The claims file contains his 
service medical records.  His current treatment records have 
also been obtained.  He has been afforded a VA examination.  
The Board does not know of any additional relevant evidence 
which has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

I.  Entitlement To Service Connection For Osteoarthritis
 Of The Knees, Ankles And Hands.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Factual Background  

The service medical records reflect that the veteran was 
treated for a fever with associated swelling, redness, and 
pain of the joints.  Various diagnoses were considered 
including undulant fever and rheumatoid arthritis.  A report 
of proceedings of a disposition board reflected a diagnosis 
of arthritis, chronic, non suppurative, non venereal, 
moderate, involving both knees, both wrists, and the fingers 
of both hands, cause undetermined.  The report of an 
examination conducted in December 1945 for the purpose of 
separation from service reflects a history of hospital 
treatment for undulant fever and rheumatoid arthritis

Upon separation from service, the veteran filed a claim for 
disability compensation for disabilities including undulant 
fever and rheumatoid arthritis in both knees and ankles.  The 
RO initially denied the claim in a decision of March 1946 on 
the basis that the disorders were not found on the most 
recent (separation) examination.   Subsequently, however, in 
a decision of November 1947, the RO granted service 
connection for undulant fever and arthritis of the knees 
ankles and wrist.  The RO assigned a noncompensable 
disability rating.  

In February 1948, the veteran requested an increased rating, 
stating that he still had trouble with pain in his ankles, 
knees and wrists.  He said that at times it was almost 
unbearable.  A letter dated in December 1947 from the 
veteran's father who was a medical doctor indicated that the 
veteran had impairment due to arthritis in his wrists and 
ankles.  

An undated record from D. W. Babcock, M.D., received in 
February 1948 indicates that the veteran reported symptoms of 
having intermittent pains in the ankles, knees and wrists, 
intermittent swelling of the ankles and knees, and daily 
temperature rise to 99, 100 and 101 degrees.  On examination, 
there was tenderness of the ankles and wrists, but no 
swelling or limitation of motion.  X-rays were normal.  The 
diagnosis was undulant fever, sequelae of.  

The veteran was afforded a VA examination in April 1948 
consisting of a period of hospitalization.  He reported 
complaints of constant swelling in the ankles, pain in the 
ankles, knees, and wrists, and having a slight fever most of 
the time.  On examination, he had pain on motion, but no 
limitation of motion.  It was also indicated that physical 
examination showed swelling of the ankles.  Laboratory work 
was normal, and there was no confirming evidence of 
brucellosis.  In decisions of June and July 1948, the RO 
confirmed the noncompensable rating.  

In March 1949, the veteran's representative submitted lay 
statements from acquaintances of the veteran indicating that 
he had trouble getting around due to swollen and painful 
ankles.  Also presented was a supplementary report from Dr. 
Babcock indicating that the veteran had continuing joint 
pains, intermittent swelling and intermittent temperature 
rise.  He also reportedly had a positive skin test to 
brucellosis.  A VA hospital summary dated in May 1949 
reflects that on admission the veteran had mild complaints of 
malaise and joint pain.  After testing, it was felt that he 
had an attack of undulant fever in the near past.  In a 
decision of June 1949, the RO again confirmed the 
noncompensable rating.  The noncompensable rating was also 
denied by the Board in January 1950.  

The veteran requested increased compensation in October 1999.  
A letter dated in November 1999 from Roger G. Santala, M.D., 
notes that the veteran had a history of arthritis which dates 
back to World War II.  He had noticed worsening particularly 
in the past twelve months.  It was largely symmetric, 
although somewhat variable, involving the hands, feet and 
knees more than any other joints.  These were worse with 
activity and he had tried to limit the impact by being 
inactive.  His examination reportedly supported evidence of a 
progressive degenerative arthritis.  

The report of a disability evaluation examination conducted 
by the VA in January 2000 shows that the examiner reviewed 
the veteran's claims file.  He noted that the veteran's 
problems reportedly included bilateral pes planus, residuals 
of undulant fever, and rheumatoid arthritis.  The veteran 
stated that he had no current problems with undulant fever.  
Regarding rheumatoid arthritis, the examiner noted that 
records said that the veteran had degenerative or 
osteoarthritis, and there were no blood tests supporting a 
diagnosis of rheumatoid arthritis.  The examiner noted that 
the veteran was admitted in 1943 for knee swelling and mild 
joint pain and slight fever, but there was no evidence of 
rheumatic fever.  On examination of the extremities, there 
was no instability, swelling, heat or effusion.  There was 
tenderness of every joint to palpation.  There was deformity 
of the left medial knee of the osteoarthritis type.  The 
range of motion of the knees was from zero to 145 degrees.  
The wrists had ulnar deviation from 0 to 45 degrees, radial 
deviation from 0 to 20 degrees, extension from 0 to 70 
degrees, and flexion from 0 to 80 degrees.  The range of 
motion of the ankle was dorsiflexion from 0 to 10 degrees, 
plantar flexion from 0 to 45 degrees, inversion from 0 to 35 
degrees, and eversion from 0 to 15 degrees.  The assessment 
was (1) bilateral pes planus: no supporting documentation 
ever, and some specifically says not.  Exam today is normal.  
The veteran denies ever having this nor problems.  (2) 
residuals of undulant fever, brucellosis: workup and notes 
from that time were specifically negative for this and it was 
specifically noted to have been ruled out.  (3) rheumatoid 
arthritis: no supporting evidence and there has never been 
any mention of anything except osteo/degenerative arthritis 
mentioned.  No family history of rheumatic diseases.  Exam is 
that of osteoarthritis, and the veteran says it started about 
1970.  Lab and x-rays pending.

A medical record dated in June 2000 from Roger G. Santala, 
M.D., reflects that the veteran continued to have joint 
complaints which he described as mostly affecting his wrists.  
They discussed his problems achieving recognition with the 
VA.  The doctor pointed out that the picture of his hands 
which he had enclosed in his report was far more consistent 
from a physical appearance with osteoarthritis than with 
rheumatoid arthritis.  The doctor noted that this may not 
have been the message that the veteran wished to convey, and 
suggested that if the veteran wished to persuade the VA that 
this is the arthritis that was described on his discharge 
from service then it may be appropriate to seek a 
rheumatologic consultation.

The report of an examination conducted by the VA in December 
2000 reflects that the veteran had a history of coming down 
with a febrile illness and joint pain in service.  The pain 
seemed to resolve; however he had several more attacks of 
fever and joint pain after service.  These episodes occurred 
for 5 to 10 years after he left service.  He continued to 
complain of pain in his joints and had received cortisone 
injections.  He stated that the pain had continued to be 
progressive.  He denied having any fever.  On physical 
examination, the extremities had no edema.  The joints had 
degenerative changes noted, especially in the hands and 
wrists.  The examiner did not see any effusions or synovial 
thickening with any of his joints.  There was no erythema, 
and no increased warmth over the joints.  The examiner 
reviewed medical records which had been provided.  The 
examiner stated that brucellosis was certainly a possible 
cause of the veteran's acute illness in 1943; however, with a 
currently negative serology it was impossible to definitely 
diagnose today the illness that occurred in 1943.  With 
respect to a question of whether the veteran's current 
degenerative arthritis could be attributed to an infection 
process that occurred on active duty, the examiner stated 
that the records he reviewed from the acute illness in 1943 
suggested a probable infection with arthritis as a part of 
the symptomatology; but noted that he did not feel qualified 
to address the question and recommended a rheumatological 
consultation.  

The veteran was subsequently afforded another VA examination 
in July 2001.  The examiner concluded that it was not 
possible to specifically determine the diagnosis from the 
1940's, and said that a large number of diagnoses could have 
explained the veteran's symptoms.  He noted that joint pains 
can be a sign of numerous infectious illnesses and did not 
always identify a chronic type of osteoarthritis or 
rheumatoid arthritis.  The examiner stated that he was not 
aware of any connection between brucellosis and 
osteoarthritis.  Finally, he concluded that based on the 
photo of the veteran's hands in the medical records, he had a 
fairly typical case of osteoarthritis which was of uncertain 
etiology and he did not believe it could be directly linked 
to the service-related illness.  

A private medical treatment record dated in March 2004 
reflects that the veteran continued to have some problems 
with arthralgias and some arthritis.  It was noted that this 
was a longstanding problem.  The worst area was the left 
wrist.  The pertinent diagnosis was arthritis, question 
rheumatoid, longstanding.  In a letter dated in September 
2004, Dr. Santala made the following comments:

This letter is in support of the claim of [the 
veteran] regarding his long-standing arthritis.  
His records indicate that he has had consistent 
problems with arthritis dating back to his service 
in World War II.  His precipitating event appears 
to have been an episode, described at the time as 
dingy [sic] fever, with associated joint 
inflammation.  His arthritis has its origins from 
that time and has persisted.  It has at various 
times been described as rheumatoid arthritis and 
degenerative arthritis.  Suffice it to say, at this 
long interval, there is evidence of a degenerative 
process accumulating over these some almost 60 
years.    

A record from a VA rheumatology clinic dated in July 2004 
shows that the examiner stated that the veteran had at least 
58 years of arthritis and claimed that he had never had any 
relief through the VA system for that problem.  He reported 
that undulant fever developed after he consumed tainted milk 
in 1943.  He had involvement of his ankles, knees and wrists 
in the past.  Following examination, the diagnoses were (1) 
degenerative joint disease with symptoms currently apparently 
well controlled on Bextra despite increase in disability.  
Likely multifactorial.  (2) Chronic left wrist discomfort 
despite Bextra rx.  

A VA medical opinion dated in December 2004 indicates that, 
with respect to whether any current arthritic condition now 
noted in the evidence of record was first manifested during 
service, it was stated that this could not be resolved 
without resorting to speculation.  It was again stated that 
the veteran's current joint problems were multifactorial.  

Analysis

The veteran contends that he is entitled to service-
connection for osteoarthritis.  The veteran's representative 
noted that the veteran previously established service 
connection for residuals of undulant fever with arthritis of 
the knees, ankles and left wrist, and he argues that this 
prior grant encompasses the currently diagnosed 
osteoarthritis.

The Board notes that there is no indication that 
osteoarthritis (as opposed to other forms of arthritis) was 
present at the time the RO granted service connection for 
residuals of undulant fever with arthritis.  The arthritis 
referred to in that prior grant of service connection was a 
swelling of the joints associated with a fever, rather than 
the osteoarthritis which the veteran developed later.  The RO 
cannot be said to have granted service connection for 
osteoarthritis as the veteran did not have it at that time.  

The veteran's service records do not contain any references 
to osteoarthritis.  The earliest medical record reflecting 
the presence of osteoarthritis is from many years after 
separation from service.  None of the current treatment 
records contain any credible medical opinion linking any 
current osteoarthritis with service.  The VA examiner in July 
2001 specifically stated that he knew of no connection 
between brucellosis (the infection the veteran may have had 
in service) and osteoarthritis.  The VA examiner in December 
2004 stated that it would be speculation to relate the 
current osteoarthritis to service.  Although Dr. Santala 
indicated in his letter dated in September 2004 that the 
veteran's current degenerative arthritis had its origins in 
service, he did not provide any scientific explanation for 
the basis of that conclusion.  A bare conclusory opinion 
without an explanation of the basis for the opinion is not 
adequate to support the claim.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998).  The Board notes that there is no 
clinical data or other rationale to support his opinion; nor 
is there anything otherwise in the record that would give it 
substance.  Therefore, the opinion is essentially 
unsupported.  See Bloom v. West, 12 Vet. App. 185 (1999).

The fact that the veteran's own account of the etiology of 
his disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The veteran has expressed his opinion that his osteoarthritis 
disability is related to service.  However, the Court has 
held that lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, the veteran's belief does not provide support for 
a conclusion that his current osteoarthritis is related to 
service.  

Therefore, the Board finds that the preponderance of the 
evidence shows that osteoarthritis was not present until many 
years after service, and is not related to his period of 
service.  Accordingly, the Board concludes that 
osteoarthritis was not incurred in or aggravated by service, 
and may not be presumed to have been so incurred. 

II.  Entitlement To An Increased (Compensable) Rating For 
Residuals Of Undulant Fever, To Include Arthritis Of The 
Knees, Ankles, And Left Wrist.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The veteran's service-connected arthritis associated with 
undulant fever, may be rated under Diagnostic Code 5002 by 
analogy to rheumatoid arthritis in one of two ways.  As an 
active process, with constitutional manifestations associated 
with active joint involvement, and totally incapacitating, a 
100 percent rating is warranted.  If the manifestations are 
less than criteria for 100% but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods a 60 percent rating 
is warranted.  If there are symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year, a 40 percent rating is 
warranted.  If there are one or two exacerbations a year in a 
well-established diagnosis, a 20 percent rating is warranted.

In the alternative, such a disorder may be rated on the basis 
of chronic residuals such as limitation of motion.  For 
residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, rate under the appropriate 
diagnostic codes for the specific joints involved.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5002.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Note: The ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis.  Assign the higher evaluation.

Diagnostic Code 5271 provides that a 10 percent disability 
rating is warranted if there is moderate limitation of motion 
of the ankle.  A 20 percent rating is warranted if there is 
marked limitation of motion.  Normal ankle dorsiflexion is 
from 0 to 20 degrees, and normal plantar flexion of the ankle 
is from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

Knee disorders may also be rated based on limitation of 
motion of the joint.  Diagnostic Code 5260 provides that a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating 
is warranted where flexion is limited to 30 degrees.  A 30 
percent rating is warranted where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a noncompensable rating 
is warranted where extension of the knee is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.  
The normal range of motion of the knee is from 0 to 140 
degrees.  See 38 C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, a 10 percent 
rating is warranted for limitation of motion of the wrist 
where dorsiflexion is less than 15 degrees, or where palmar 
flexion is limited in line with the forearm.  Under 
Diagnostic Code 5214, if there is ankylosis of the wrist 
which is favorable in 20 to 30 degrees of dorsiflexion, a 30 
percent rating may be assigned if the major extremity is 
affected, and a 20 percent rating may be assigned if the 
minor extremity is affected.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from a service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.  

The Board has considered the full history of the disorder as 
summarized above.  The Board notes that there is no question 
that the veteran currently experiences pain in the joints for 
which he previously established service connection.  Although 
a VA examiner suggested that this might have been due 
nonservice-connected osteoarthritis rather than due to the 
service-connected arthritis associated with undulant fever, 
the Board will resolve reasonable doubt in favor of the 
veteran and will presume that it is due to his service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998)(in which the Court vacated a decision by the 
Board where there was no medical evidence in the record 
separating the effects of the appellant's post-traumatic 
stress disorder from his nonservice-connected personality 
disorders).  

In summary, the veteran has painful motion in his knees, 
ankles, and left wrist which cannot be dissociated from his 
service-connected residuals of undulant fever with arthritis 
in the knees, ankles, and left wrist.  Accordingly, the Board 
concludes that the criteria for a 10 percent rating for each 
affected joint, to include the right knee, the left knee, the 
right ankle, the left ankle, and the left wrist, are met.  

The Board further finds, however, that there is no basis for 
assigning a rating higher than 10 percent for each affected 
joint.  The Board notes that there is no basis for assigning 
a rating under 5002 on the basis of the presence of an active 
process.  The current medical evidence indicates that the 
veteran is not currently experiencing fevers, or other signs 
of an active infection.  In addition, the Board notes that 
there is no basis for assigning a rating higher than 10 
percent for any joint based on limitation of motion.  The 
veteran's knees had a full range of motion on examination in 
January 2000.  Marked limitation of motion of the ankles is 
not shown.  Also, the wrist has never been noted to have 
ankylosis.  Therefore, no higher ratings can be assigned.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board notes that the disability has not required frequent 
hospitalizations.  With respect to whether there is evidence 
of marked interference with employment, the Boards notes that 
the veteran is retired from his prior occupation as an 
accountant.  There is no competent evidence that this 
retirement resulted from the service-connected disability.  
In summary, the Board does not find that the veteran's case 
is outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).


ORDER

1.  Service connection for osteoarthritis of the knees, 
ankles and hands is denied.

2.  A 10 percent rating is granted for each joint affected by 
arthritic residuals of undulant fever, to include the right 
knee, the left knee, the right ankle, the left ankle, and the 
left wrist.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


